                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

JIM KUNCE, et al.,                              )
                                                )
               Plaintiffs,                      )
                                                )   Case No. 18-cv-06046-W-FJG
vs.                                             )
                                                )
STATE FARM FIRE AND CASUALTY                    )
COMPANY,                                        )
                                                )
               Defendant.                       )

         DEFENDANT’S RULE 26(a)(2) DISCLOSURE OF EXPERT TESTIMONY

       Defendant State Farm Fire and Casualty Company, pursuant to Fed.R.Civ.P. 26(a)(2)

discloses its expert testimony as follows:

       A.      Retained Expert

               Laurence C. Fehner, P.E.
               Norton & Schmidt Consulting Engineers, LLC
               311 East 11th Avenue
               Kansas City, MO 64116
               Office Telephone: (816) 701-7326

               Subject Matter and Qualifications

       Mr. Fehner is a professional engineer practicing in the Kansas City area. A copy of his

Curriculum Vitae is attached as Exhibit A.

               Information Considered and Opinions

       Mr. Fehner’s written report is attached hereto as Exhibit B in conformance with and

containing the information about his opinions and the grounds therefore as required under

Fed.R.Civ.P. 26(a)(2)(B). Mr. Fehner is expected to testify in conformity with the information

and findings expressed in his written report.




                                                                 EXHIBIT E
         Case 5:18-cv-06046-FJG Document 23-8 Filed 11/29/18 Page 1 of 2
       Mr. Fehner has visited the residence as set forth in his report and he has considered the

information as set forth in his report. Mr. Fehner’s opinions are held to a reasonable degree of

engineering certainty.

       A list of Mr. Fehner’s testimony in the last four years is attached hereto as Exhibit C.

       Mr. Fehner’s rates for services is attached hereto as Exhibit D.


                                                     DEACY & DEACY, LLP


                                                     /s/ Mimi E. Doherty_______
                                                     Mimi E. Doherty       #35091
                                                     920 Main Street, Suite 1000
                                                     Kansas City, MO 64105-2028
                                                     Telephone: (816) 421-4000
                                                     Facsimile: (816) 421-7880
                                                     med@deacylaw.com
                                                     ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 5, 2018, the foregoing was served via
hand-delivery to the following:

Andrew D. DeMarea, Esq.
KENNER NYGAARD DeMAREA
  KENDALL, LLC
117 West 20th Street, Suite 201
Kansas City, MO 64108
Telephone: (816) 531-3100
Facsimile: (816) 531-3600
andy@kndklaw.com
ATTORNEYS FOR PLAINTIFFS


                                                     /s/ Mimi E. Doherty__________
                                                     Attorney For Defendant


                                                2




        Case 5:18-cv-06046-FJG Document 23-8 Filed 11/29/18 Page 2 of 2
